Citation Nr: 1818500	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, claimed as ringing in the ears.

2.  Entitlement to service connection for renal calculi, claimed as kidney stones.

3.  Entitlement to service connection for diabetes mellitus, claimed as glucose intolerance.

4.  Entitlement to an initial compensable rating for peripheral retinal degeneration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1985 to August 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran's representative included the issue of entitlement to a compensable rating for restless leg syndrome in its January 2018 Informal Hearing Presentation.  A July 2014 statement of the case had addressed this issue.  However, the Veteran has not perfected his appeal as to this issue as a substantive appeal was not filed.  Therefore, this issue is not before the Board for its consideration.

Additional evidence, namely February 2015 VA Esophageal Condition, Elbow Condition, Knee Condition, Foot Condition and Central Nervous System Disability Benefits Questionnaire reports, were added to the record after the issuance of the May 2014 statement of the case.  Such evidence has not been considered by the agency of original jurisdiction (AOJ).  However, a waiver of AOJ consideration is not required as this evidence is not relevant to the claims decided herein.  See 38 C.F.R. § 20.1304 (2017). 


FINDINGS OF FACT

1.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of renal calculi or kidney stones, or persistent or recurrent symptoms of such a disorder. 

3.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of diabetes mellitus, or persistent or recurrent symptoms of such a disorder. 

4.  Glucose intolerance is a laboratory finding and is not considered a disability for VA purposes.

5.  Throughout the appeal period, the Veteran's peripheral retinal degeneration resulted in lattice degeneration of both eyes without a retinal tear, retinal detachment or corrected distance vision of 20/50 in either eye.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus, claimed as ringing in the ears, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for renal calculi or kidney stones have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for diabetes mellitus, claimed as glucose intolerance, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. § 3.102, 3.303, 3.309 (2017).

4.  The criteria for an initial compensable rating for peripheral retinal degeneration have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.79, Diagnostic Code 6066 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by a letter dated in November 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In addition, the Veteran underwent VA examinations to determine the nature and etiology of his claimed tinnitus, kidney stones and diabetes mellitus.

The Veteran was also afforded a VA examination in conjunction with the claim for a higher rating on appeal, including a VA examination conducted in February 2014, to determine the severity of his peripheral retinal degeneration.  Neither the Veteran nor his representative has alleged that this VA examination is inadequate for rating purposes.  See Scott, supra.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected peripheral retinal degeneration as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative have alleged that his peripheral retinal degeneration has worsened in severity since the VA examination.  Rather, they argue that the evidence reveals that the Veteran's peripheral retinal degeneration has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

II.  Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.                § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as organic diseases of the nervous system, diabetes mellitus and calculi of the kidney are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R.           §§ 3.307, 3.309.  See also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, supra.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Tinnitus

The Veteran asserts that he experiences ringing in the ears that was caused by or the result of active service.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  "Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurred . . . [and] [t]herefore, delayed-onset tinnitus must be considered."  See VBA Training Letter 10-02 (March 2010).  As such, the absence of in-service medical documentation of tinnitus in this case is not always fatal to a tinnitus claim, but is one factor to consider. 

The service treatment records were silent for any complaints of, treatment for, or clinical diagnosis of ringing in the ears or tinnitus during the Veteran's period of active service.


The Board has first considered whether service connection for tinnitus is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that tinnitus manifested until March 2014, more than one year after service discharge.  The Veteran also reported no specific date of onset for his tinnitus in a March 2014 VA audiological evaluation.   Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for tinnitus is not warranted. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

A March 2014 VA examination report revealed the Veteran had no current or historical diagnosis of hearing loss or tinnitus.  The Veteran reported experiencing ringing in the ears a few days a week for one to ten seconds, with no specific onset event.  The examiner noted that the Veteran's description was consistent with normal transient head noise and not with sensorineural tinnitus.  Following a complete audiological evaluation that showed the Veteran had normal hearing in both ears, the examiner opined that it was less likely than not that tinnitus was due to military noise.  The examiner noted no significant hearing threshold shifts in either ear from the time of enlistment to separation from service and from separation to current to indicate noise-induced hearing loss.  Further, the examiner noted the Veteran served 20 years active duty in Administration without any complaints or treatment with regard to hearing or tinnitus concerns.  The examiner's rationale stated that, with no significant shifts to indicate noise-induced loss, no specific event linked to onset, and current thresholds normal and not in a noise configuration, the Veteran's reported tinnitus was not likely due to military noise exposure.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary probative opinion of record. 

The Board notes that the Veteran has contended that his tinnitus is the result of his in-service noise exposure, and that his representative has generally alleged on his behalf that the tinnitus was the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).
Lay evidence may also be competent to establish medical etiology or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Specifically, while the Veteran is competent to describe his current symptoms and his representative are competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issued.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   

In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing, to include audiometric testing.  In the instant case, there is no suggestion that the Veteran and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.

Therefore, tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.  Consequently, service connection is not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

C.  Renal Calculi or Kidney Stones

The Veteran asserts that he has a kidney stones disability that was incurred in or due to his active service.

Service treatment records reveal the Veteran had a medical history of kidney stones beginning in 1987.  He was treated for acute episodes of kidney stones in December 1996 and June 2000.  In both cases, the condition resolved without residual disability.  The post-service treatment notes of record do not indicate the Veteran experienced any further episodes of kidney stones from discharge to present time.

However, the probative evidence of record fails to demonstrate a current diagnosis of renal calculi or kidney stones.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  

A February 2014 VA examination report revealed a prior diagnosis of kidney stones, or nephrolithiasis, in 1991.  The Veteran reported his first episode of kidney stones at that time.  He reported that the stone passed on its own without medical intervention or specific treatment.  The Veteran also reported experiencing random pain in his right flank area lasting 20-30 seconds that was relieved with rubbing.  Abdomen KUB (kidneys, ureters, bladder) X-rays taken at examination were normal and otherwise negative for renal calcifications.  The examiner opined that the Veteran's claimed kidney stones disability was less likely than not incurred in or caused by active service based on the following findings: acute episodes of kidney stones in service that subsequently resolved; no reported or recorded episodes since that time; and, current x-rays that were negative for renal calcifications.

As stated above, to show direct service connection for kidney stones, there must be a current diagnosis of a disability, which had its onset in service, and a medical opinion linking the current disability to the event or occurrence while in service.  Here, the Veteran was shown to have experienced multiple acute episodes of kidney stones during his period of active service.  Furthermore, the disease entity for which service connection is sought must be chronic and not acute and transitory.  That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Indeed, in the Veteran's case, his own lay statements to the February 2014 VA examiner noted no further episodes of kidney stones after those recorded in the service treatment records in 2000.

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here involving an internal organ, is a matter within the province of trained medical professionals.  See Jones, supra.  Specifically, the diagnosis of kidney stones involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include a X-ray.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose kidney stones, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert, supra.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of kidney stones for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for kidney stones.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

D.  Diabetes Mellitus or Glucose Intolerance

The Veteran asserts that he has glucose intolerance that was incurred in or due to active service.

Service treatment records show that the Veteran was diagnosed with glucose intolerance following laboratory testing in November 2006.  Prior to that date, the Veteran reported he was seen in medical for complaints of symptoms of diabetes - feeling tired for about two weeks, uncontrollable shaking and lightness sometimes, and known family history of diabetes.  The November 2006 service treatment record revealed fasting plasma glucose (FPG) was measured at greater than 100 mg/dl on two separate occasions (November 3 and 6, 2006), and when considered along with his strong family history of diabetes mellitus, the Veteran was diagnosed with glucose intolerance; however, no medication treatment was recommended or administered at that time.

The probative evidence of record fails to demonstrate a current diagnosis of diabetes mellitus.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  

A February 2014 VA examination report revealed the Veteran had no current diagnosis of diabetes mellitus, type 1 or 2. The Veteran reported he was told he had pre-diabetes in 2003, and was instructed on a healthy diet.  Since that time, the Veteran reported no elevated blood sugar results.  The examiner noted current test results showing the Veteran's A1C was 5.8% and FPG was 87.  The examiner further noted that the criteria for a diagnosis of diabetes mellitus included FPG greater than 126 mg/dl on two or more occasions; A1C of 6.5% or greater on two or more occasions; and/or, random plasma glucose of greater than 200 mg/dl with classic symptoms of hyperglycemia.  The examiner then stated that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  Indeed, laboratory results at the time of examination were normal.

As stated above, to show direct service connection for diabetes mellitus, there must be a current diagnosis of a disability, which had its onset in service, and a medical opinion linking the current disability to the event or occurrence while in service.  Here, the Veteran was shown to have experienced glucose intolerance during service.  However, glucose intolerance is a laboratory finding and not a disability for VA purposes.  Furthermore, the disease entity for which service connection is sought must be chronic and not acute and transitory.  That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Indeed, in the Veteran's case, his own lay statements to the February 2014 VA examiner noted no elevated blood sugar results since 2003.
The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here involving an internal organ, is a matter within the province of trained medical professionals.  See Jones, supra.  Specifically, the diagnosis of diabetes mellitus involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include fasting plasma glucose.  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose kidney stones, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert, supra.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of diabetes mellitus for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 



III.  Increased Rating

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of the two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims.  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's lattice degenerative of the retina is rated under the diagnostic code for retinal scars, atrophy or irregularities.  That Diagnostic Code provides for a 10 percent rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  Diagnostic Code 6011 also provides for alternate rating criteria to be made based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher rating.  See 38 C.F.R. § 4.79. 

A February 2014 VA examination record reveals the Veteran had an ocular history of lattice degeneration in both eyes that was first diagnosed in 2004 or 2005.  He was subsequently sent for laser surgery to barricade the lattice.  Upon physical examination, the Veteran's visual acuity was measured as corrected near and corrected distance vision of 20/40 or better in both eyes.  The examiner noted that the severity of the Veteran's lattice degeneration in and of itself did not have visual consequences.  However, the examiner noted, one complication of lattice degeneration is the development of a retinal tear or detachment.  The examiner then explicitly stated that the Veteran did not have a retinal tear or detachment, but advised that lattice degeneration places the Veteran at slightly greater risk to develop one.

Based on the evidence of record, the Board finds an initial compensable rating for peripheral retinal degeneration (lattice degeneration) is not warranted.  The clinical evidence of record does not show, and the Veteran has not alleged, localized scars, atrophy or irregularities of the retina.  The February 2014 VA examination report indicates that the Veteran does not have a retinal tear or detachment and that his corrected near and distance vision was 20/40 or better in both eyes.  Therefore, a compensable rating is not warranted.  

The Board has considered whether a staged rating under Fenderson, supra, is appropriate for the Veteran's service-connected peripheral retinal degeneration; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning a staged rating for such disability is not warranted. 

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms as well as his representative's observations regarding his symptoms, which each is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for peripheral retinal degenerative pursuant to any applicable criteria at any point pertinent to this appeal. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 







(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus, claimed as ringing in the ears, is denied.

Service connection for renal calculi or kidney stones is denied.

Service connection for diabetes mellitus, claimed as glucose intolerance, is denied.

An initial compensable rating for peripheral retinal degeneration is denied.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


